DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1-4,6,11, and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US20090166127) in view of Strauss (US20080044621).
With respect to claim 1 Thomas (figure 5) discloses a panel comprising first and second layers (46 and 44) each having first and second opposed major surfaces and a core (40) disposed therebetween, the seconds layer (44) being free of any openings between the first and second major surfaces of the second layer, wherein the core has a plurality of walls (42) extending from the second surface of the first layer to the first surface of the second layer providing a series of connected cells, wherein some of the cell walls have openings (50) providing fluid communication between a series of at least 3 cells, wherein each cell wall has a plurality of sides, wherein each side of a cell wall has an area, and wherein the first layer has at least a first opening extending between the first and second major surfaces of the first layer into only one cell in the series (see opening 48). 
Thomas does not expressly disclose a percentage of open area of 50%. It would have been an obvious matter to select such a value so as to control the amount of flow between cells. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 

As it regards the openings being in some of the cells walls, this limitation is broad enough to cover all of the cells, which is taught by Thomas. 
In the interest of thoroughness, Strauss is cited to demonstrate that it is known to provide walls which are perforated and imperforate walls within a honeycomb structure.
It would have been obvious to combine the teachings of Strauss to provide both perforated and imperforate walls in the construction of a honeycomb structure so as to allow for control over the areas where the cells flow into one another thus allowing for control over the sound reduction properties including that of frequency bandwidth. 
With respect to claim 2 the selection of frequency bandwidth to be attenuated would be derived from the selection of the properties of the structure in a manner that would be well known to one of ordinary skill, including cell size and opening size. It would therefore have been obvious to one of ordinary skill in the art to select a bandwidth less than 1400 Hz. it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claims 3 and 4, regarding the selection of flexural rigidity and compression strength, this would have been a matter of tuning the structure by selecting wall thickness and material properties in a way that would be readily understood by one of ordinary skill in the art. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 6 Thomas as modified discloses a panel (figure 5) comprising a first (46) and second (44) layers each having first and second opposed major surfaces and a core (40) disposed there between, the second layer being free of any openings between the first and second major surfaces of the second layer, wherein the core has a plurality of walls (42) extending from the second major 
With respect to claim 11 Thomas as modified discloses the invention as claimed except expressly a laminated structure of two of the panels. This would have been an obvious matter of duplication of the parts of the structure and then attaching them. Such a matter would have been obvious to one of ordinary skill in the art to allow for greater sound attenuation. 
With respect to claim 16 Thomas as modified discloses wherein at least 50% of the openings in a cell wall emanate from either the first or the second layer (in as much as that the openings are present in a way that connects to the spaces proximate the first and second layers, in this case the major opening in the first layer).
With respect to claim 17 Thomas as modified further discloses wherein the series of cells has a first cell in the series and a last cell in the series (the se series of Thomas has many cells this would be the case by selecting and designating any of the cells as such) and at least one cell between the first and second cells (again by designation), and wherein the first opening extends into one of the cells between the first and second cells (any of the openings extending into a cell could designate that cell to be the central cell, and selection of number of cells not having the major opening would be a tuning and optimization of the structure taught by Thomas in which some cells have a major opening and others do not.) 

With respect to claims 19 and 21 Thomas as modified further discloses wherein the series of cells has a first cell in the series (designated by any selected cell) a last cell in the series (designated by selecting any appropriate cell) and at least one cell between the first and second cells (designated by select  any appropriate cell in the series of Thomas cells) and wherein first opening extends into one of the cells between the first and second cells (selecting one of the cells having the major opening would so achieve). It would be obvious to designate such a cells as the middle cell.
With respect to claim 21 Thomas further discloses wherein at least one of the first and second layer is free of openings (see second layer 44).
With respect to claim 22 Thomas further discloses (see figure 1) wherein each cell has at least 3 walls (4 are shown in Thomas, 6 in Strauss).
With respect to claim 23 the selection of 3mm would have been an obvious matter of optimization to allow for maximal sound reduction.
2. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US20090166127) in view of Strauss (US20080044621) as applied to claim 1 and in further view of Saylor (US4084367).
With respect to claim 10 Thomas discloses the invention as claimed except for the third wall and associated.
Saylor discloses a panel having a perforated first layer (121) an imperforate second layer (134) and a perforated third layer (122) having between the first and second layer a honeycomb core and similarly between the second and third layer a honeycomb core (see 131 and 132) arranged in the sequence as claimed.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chien (US9732677) discloses a broadband acoustic panel; Simla (US20210248988) discloses a sound absorbing light fixture; Gnutik (US10087624) discloses a drywall construction for sound reduction; Gosling (US9649831) discloses a perforated acoustic tile; Leon (US9607598) discloses acoustic sandwich  panel; Billy (US9649256) discloses a thermoacoustic protective structure; Mathur (US8657067) discloses an acoustic panel; Nakajima (US8567558) discloses a partition panel; and Franzio (US84563793) discloses acoustic fabrication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/               Examiner, Art Unit 2837